1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
8                         SOUTHERN DISTRICT OF CALIFORNIA
9    THEODORE J. NEWTON,                              CASE NO. 19cv511-LAB (KSC)
10                                       Plaintiff,
                                                      ORDER ADOPTING REPORT AND
11                        vs.                         RECOMMENDATION [Dkt. 25]

12   OFFICER S. EATMON,
13                                    Defendant.

14         Theodore Newton, a state prison inmate proceeding pro se, brought this Section

15   1983 action alleging that he was assaulted by Defendant-Officer S. Eatmon. Officer Eatmon

16   moved for summary judgment on the grounds that Newton failed to exhaust his

17   administrative remedies prior to filing this suit. Currently before the Court is Magistrate

18   Judge Crawford’s Report and Recommendation (“R&R”), which recommends that Officer

19   Eatmon’s Motion for Summary Judgment be granted. Dkt. 25. The Court has reviewed

20   Judge Crawford’s R&R, Newton’s objections, and Officer Eatmon’s reply. For the reasons

21   below, the Court ADOPTS IN FULL Judge Crawford’s R&R.

22         Judge Crawford did not err in concluding that summary judgment was warranted

23   based on Newton’s failure to exhaust administrative remedies. The law is clear that a prison

24   inmate like Newton may not bring a Section 1983 claim in federal court until he has

25   exhausted all administrative remedies available to him. 42 U.S.C. § 1997(e). Here, Newton

26   concedes that he did not exhaust his administrative remedies, but he maintains that the

27   prison’s nine-month delay in processing the second level of his administrative appeal

28   constituted an unreasonable delay that excused the exhaustion requirement. Although it’s



                                                -1-
1    true there is no need to exhaust administrative remedies where prison officials make the
2    grievance process “effectively unavailable,” Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir.
3    2010), if an inmate reasonably believes that prison authorities are responding to his
4    grievance, he must complete the exhaustion process. See Brown v. Valoff, 422 F.3d 926,
5    935 (9th Cir. 2005) (exhaustion requirement excused only where an inmate has received all
6    available remedies or has “been reliably informed by an administrator that no remedies are
7    available.”). Even with an extended delay, Newton could not reasonably believe the prison
8    authorities were ignoring his grievance. While his appeal was pending, the prison informed
9    him in writing every thirty days that his appeal was still under review, informed him of the
10   reason for the delay, and provided him with a revised deadline for completing the review.
11   More importantly, after the prison completed its second level of review, Newton continued
12   his appeal to the third level, showing that he understood he had not exhausted all remedies
13   available to him.
14          The Court ADOPTS IN FULL Judge Crawford’s R&R. Dkt. 25. Defendant’s Motion
15   for Summary Judgment is GRANTED. Dkt. 13. Defendant’s ex parte Motion to Vacate
16   Pretrial Conference Dates is DENIED AS MOOT. Dkt. 32. The clerk is directed to enter
17   judgment in favor of the Defendant and close the case.
18          IT IS SO ORDERED.
19   Dated: December 5, 2019
20                                                HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge
21
22
23
24
25
26
27
28



                                               -2-
